ACCEPTED
                                                                                         14-15-00255-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    9/10/2015 3:25:59 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 14-15-00255-CR

                                   In the                               FILED IN
                                                                 14th COURT OF APPEALS
                            COURT OF APPEALS                        HOUSTON, TEXAS
                                   For the                       9/10/2015 3:25:59 PM
                       FOURTEENTH JUDICIAL DISTRICT              CHRISTOPHER A. PRINE
                                                                          Clerk
                              at Houston, Texas




                 On Appeal from the 174th Judicial District Court of
                             Guadalupe County, Texas
                            in Cause Number 1425902




                    JESUS LORENZO VILLASENOR, Appellant
                                         v.
                         THE STATE OF TEXAS, Appellee
                          __________________________

       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF




 TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

      COMES NOW, Jesus Lorenzo Villasenor, Appellant herein, by and through his

attorney of record, Patrick F. McCann, and files this, his Final Motion for Extension

of Time. In support of said motion, Appellant would respectfully show the Court the

following:

      1)     Appellant’s brief is due on September 9, 2015, however, exceptional
circumstances exist that warrant the grant of a final extension in time in which to file

Appellant’s brief to protect Appellant’s state and federal rights.

       2)     This request is for 45 days only.

       3)     The undersigned counsel, a solo practioner, lost his office assistant of

       several year two weeks ago.

       4)     The undersigned has been preparing a death brief in Rivers v. State to

Trial in State v. Sciacca in the 179th District Court, is filing a brief on a non-death

capital Monday in Sam v. State, is preparing a brief in Tan v. State, and is preparing

for a trial later this month on a capital case in the Court of Criminal Appeals, a death

brief to the Fifth Circuit in Norris v. Stephens, filed a Motion for New State of Texas

v. Lopez, though it is possible that case may be re-set or pled.

       4)     This case, though older, was sent back to the trial court for reassignment,

and the record is voluminous. The Court of Appeals in its order specifically disagreed

with the appellate attorney, who was also the trial attorney, and who was removed as

counsel of record by order of the Court, as to the presence of any arguable points of error,

and thus the undersigned wishes to carefully review this extensive record for arguable

points of error.

       For the reasons set forth above, Appellant respectfully requests that he be

granted an extension of forty-five (45) days from this date so that his brief in this case


                                            [2]
will now be due on October 23, 2015, and the Court will accept the filed brief.

                                       PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

this Court grant his Motion for Extension of Time, and that the Court further grant

any additional relief to which he may be justly entitled.

      DATED this 8th day of September, 2015.

                                                Respectfully submitted,
                                                The Law Offices of Patrick McCann


                                                By: /s/ Patrick F. McCann
                                                  Patrick F. McCann
                                                  SBN: 00792680
                                                  909 Texas Avenue, Suite 205
                                                  Houston, Texas 77002
                                                  Phone: (713) 223-3805
                                                  eFax: (281) 667-3352




                                          [3]
                            CERTIFICATE OF SERVICE

      This is to certify that on September 8, 2015, a true and correct copy of the
above and foregoing document was duly served by either prepaid U. S. Mail or by
Hand-Delivery upon the following:


Mr. Alan Curry
Chief Prosecutor, Appellate Division
Harris County District Attorney’s Office
1201 Franklin Street, Ste. 600
Houston, TX 77002-1923
Via e-Filing Pro-Doc Courtesy Copy Service: Curry_Alan@dao.hctx.net


                                                     /s/ Patrick F. McCann
                                                      Patrick F. McCann




                                           [4]